DETAILED ACTION
Claim Objections
Claims 1-11 are objected to because of the following informalities:  In regard to claim 1, lines 7-8, “the corresponding under-lap element” should be “a corresponding under-lap element”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 12, the language “if necessary” renders the limitations following it indefinite.  They are not being definitively declared rendering the claim ambiguous.  Is the second siding piece moved toward the first siding piece?  Furthermore, the claim requires the second siding piece to be moved away from the second siding piece.  How can it be moved toward itself?  An appropriate correction is required.  The examiner will interpret as best able.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Stafford et al. (U.S. 20160017612).
In re Claims 1, 2,  and 8, Stafford teaches a lap or panel siding system, comprising: a pair of lap or panel siding pieces (110,120), each piece comprising an outer face, an inner face, a first end and a second end, wherein the first end of one piece is configured to meet with and form a shiplap joint with the second end of the other piece; wherein the first end of each piece comprises an over-lap shiplap joint element with an inner face, and the second end of each piece comprises an under-lap shiplap joint element with an inner face, wherein the over-lap element overlaps in whole or in part the corresponding under-lap element when forming the shiplap joint; wherein the over-lap element and the under-lap element each comprise a corresponding self-indexing stop(114A,114B,124A.124B)   disposed on the inner face of each, configured to position the respective ends at a pre-determined spacing distance when forming the shiplap joint.  Figures 2 and 3 show gaps around the structure of the stop.  The examiner notes that the thickness of the overlap and underlap elements have not been defined.  The overlap and underlap elements appear to have equal vertical and horizontal dimensions, either 


    PNG
    media_image1.png
    494
    595
    media_image1.png
    Greyscale

In re Claims 5 and 6, Stafford teaches the self-indexing stop comprises a face or edge orthogonal to the inner face of the respective element.  Stafford teaches the self-indexing stop comprises a face or edge forming a reverse angle with respect to the inner face of the respective element.  (Figures 2 and 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (U.S. 20160017612).
In re Claims 3 and 4, Stafford has been previously discussed but does not specifically teach that the overlap elements are either thicker or thinner than the underlap elements.  However, changes in thickness involve changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  It would therefore be obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the overlap element to be thicker or thinner.  A thicker or thinner horizontal dimension would allow for an adjustment in the relative spacing of the panels, which give added flexibility in how to distribute the panels over the wall or floor being covered.  A thicker or thinner vertical dimension would allow for either a more durable exterior lap surface or a stronger underlying support surface at the shiplap joint.

In re Claim 8, Stafford has been previously disclosed but does not specifically teach a stop that extends across the full width of the inner face of the overlap and under lap elements.  However this would be an obvious modification to one of ordinary skill in the arts at the time of filing.  As was noted, Stafford at the very least teaches a stop that extends partially across the width as this is a 3 dimensional object.  Enlarging it to extend across the entire width would be obvious since changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  A stop that extends across the entire width would assure a stronger and more uniform connection across the entire joint.
In re Claims 12, Stafford teaches providing a pair of lap or panel siding pieces as set forth in claim 1, each pair comprising a first siding piece (110) and a second siding piece (120), each piece comprising an outer face, an inner face, a first end and a second end, the first end comprising an over-lap shiplap joint element with an inner face and a first self-indexing stop thereon, and the second end comprising an under-lap shiplap joint element with an inner face and a second self-indexing stop thereon, wherein the over-lap shiplap joint element overlaps in whole or in part the corresponding under-lap shiplap joint element when forming a shiplap joint; affixing the first siding piece (110) to a structure (floor or wall) so that the second end of the first siding piece is exposed and  placing the second siding piece (120) adjacent to the first siding piece so that the first end of the second siding piece overlaps the second end of the first siding piece.  (Figures 1-11, Annotated Figure) As was noted above the movements of the second siding piece have not been clearly claimed.  The examiner has noted that there are are gaps around the stops at either ends of both panels.  The gaps around the stops certainly allow 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (U.S. 20160017612) in view of Pien (U.S. 8268110).
In re Claims 9 and 10m Stafford has been previously discussed but does not teach a first of a second groove extending across the inner face of the under lap element.  
Pien teaches a ship lap connection with stop elements (407,409,413) with first of a second grooves (406a,b anf412a,b) extending across the inner face of the overlap and under lap elements.  These ship lap connections are reinforced with glue and the grooves aid in dispersing/draining excess glue across the joint.(Figures 7-10)
It would be an obvious modification to one of ordinary skill in the arts at the time of filing to incorporate the groove in the underlap element taught by Pien into the panels disclosed by Stafford.  Using glue and these channels would assure for a cleaner and more durable connection as the shiplap joint
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (U.S. 20160017612) in view of Rose et al. (U.S. 9,988,821)
In re Claim 11, Stafford has been previously discussed but does not teach a beveled out face to each panel at the ship lap.
Rose teaches panels (10,100) which beveled edges (28) at the outer faces located at the joint. (Figures 1,2)
It would be an obvious modification to one of ordinary skill in the arts at the time of filing to incorporate the beveled edges in the outer faces taught by Rose into the panels disclosed by Stafford for aesthetic reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633